DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 and 3/11/2021 have been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 3/11/2021 is acknowledged.
3.	Claims 1-44 have been cancelled.
4.	New claims 66-68 have been added.
5.	Claims 45-68 are pending in this application.
6.	All the objections and rejections set forth in the Non-final office action dated 7/12/2019 have been withdrawn in the Notice of Allowance dated 7/28/2020.
7.	Please note: in the instant case, the Examiner is interpreting the PIF analog recited in instant claims 45, 51, 58 and 64 comprises: (a) the amino acid sequence that is at least 93% identical to the amino acid sequence of SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, or (b) the amino acid sequence selected from the group consisting of SEQ ID NOs: 1-6, or a pharmaceutically acceptable salt thereof.  


Examiner's Comment
Rejoinder
8.	Claims 45-50 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 51-68, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/20/2018 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Hui-Ju Wu on 3/23/2021.

Claim 48 has been amended as follows:

48. (Currently Amended) The pharmaceutical composition of claim 47, wherein the PIF analog comprises the amino acid sequence that is at least 93% identical to the amino acid sequence of SEQ ID NO: 8 or SEQ ID NO: 9, or a pharmaceutically acceptable salt thereof.

Claims 45-47 and 49-68 as filed in the amendment filed on 3/11/2021.
Claims 45-68 are allowed.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
The PIF analog recited in instant claims 45-68 is free of prior art.  There is one art of interest cited in the IDS filed on 9/25/2020.  Barnea (WO 2005/040196 A2, filed with IDS) teaches a compound of the formula R1-R2-R3-R4-R5-R6-R7-R8-R9-R10-R11-R12-R13-R14-R15, wherein R1 is Met or a mimetic of Met, R2 is Val or a mimetic of Val, R3 is Arg or a mimetic of Arg, R4 is Ile or a mimetic of Ile, R5 is Lys or a mimetic of Lys, R6 is Pro or a mimetic of Pro, R7 is Gly or a mimetic of Gly, R8 is Ser or a mimetic of Ser, R9 is Ala or a mimetic of Ala, R10 is Asn or a mimetic of Asn, R11 is Lys or a mimetic of Lys, R12 is Pro or a mimetic of Pro, R13 is Ser or a mimetic of Ser, R14 is Asp or a mimetic of 15 is Asp or a mimetic of Asp, for example, page 18, paragraph [0043].  The instant claimed PIF analogs are species of the compound of formula R1-R2-R3-R4-R5-R6-R7-R8-R9-R10-R11-R12-R13-R14-R15 disclosed in Barnea.  In the instant case, even taking a mimetic of each of the recited amino acid as 1 alternative only, the genus of the compound of formula R1-R2-R3-R4-R5-R6-R7-R8-R9-R10-R11-R12-R13-R14-R15 disclosed in Barnea broadly includes 215=32768 different species.  However, considering Barnea explicitly teaches amino acid mimetic broadly includes replacing the side chain of the amino acid with other side chain groups such as alkyl and many others (see page 14, paragraph [0035]), the total number of species encompassed by the genus of the compound of formula R1-R2-R3-R4-R5-R6-R7-R8-R9-R10-R11-R12-R13-R14-R15 disclosed in Barnea is extremely huge.  And in the instant case, there is no teaching, motivation, or other type of suggestion in Barnea for one of skill in the art to at once envision the PIF analog recited in instant claims (see MPEP § 2131.02).  In addition, one of skill in the art would not have been motivated to select the instant claimed PIF analog from the genus of the compound of formula R1-R2-R3-R4-R5-R6-R7-R8-R9-R10-R11-R12-R13-R14-R15 disclosed in Barnea (see MPEP § 2144.08).
Furthermore, as stated in the previous Notice of Allowance dated 7/28/2020, the closest prior art is Barnea (US 7723289 B2, cited and enclosed in the previous office actions).  Barnea teaches PIF peptides with the amino acid sequence AVRIKPGSANK PSDD (SEQ ID NO: 20), VRIKPGSANKPSDD (SEQ ID NO: 21) or QVRIKPGSANKPS DD (SEQ ID NO: 22), for example, column 12, lines 33-47.  However, there is no teaching, motivation, or other type of suggestion to modify the PIF peptides in Barnea and arrive at the PIF analog recited in instant claims 45-68.  Therefore, the PFI analog .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 45-68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LI N KOMATSU/Primary Examiner, Art Unit 1658